Ghgoky, J.
This was a proceeding by information, under the code (2 G. & H. 322-3, §§ 749, 750), against the appellees, for alleged unlawful exercise of a franchise, in .the opening, cleaning out, enlarging, and deepening, a-drain for the purpose of reclaiming wet lands under and by'vlrtue of the act of March 11th, 1867 (Acts of 1867, p. 186).
The statute provides, that “ an information may be filed against any person or corporation in the following cases: first, when any person shall usurp, intrude into, or unlawfully hold or exercise, any public office, or any franchise within this State, or any office in any corporation created by the authority of this State.” * * * “ The information may be filed by the prosecuting attorney in the circuit -court of the proper county, upon his own relation, whenever he shall deem it his duty to do so, or shall be directed .by .the .court or .other competent authority; or by any other person, on his-own relation, whenever he claims *214an interest in the office, franchise, or corporation, which is the subject of the information.”
A. J. Boone and II. W. Harrison, for appellant..
J. M. Butler, for appellees.
Davis, the relator, is not interested in the franchise alleged to be unlawfully exercised by the appellees. His remedy, if any he has, is by injunction, and not by information. The court below committed no error in sustaining* the demurrer of the defendants to the plaintiff’s complaint. Judgment affirmed, with costs.